BLACKBURNE-RIGSBY, Associate Judge,
concurring:
While I join the majority opinion affirming appellant’s convictions, in my view, this particular factual scenario presents ambiguous Fourth Amendment questions. Here, appellant initially consented to a pat-down, even though he was specifically told by the officers that he was not suspected of any illegal activity. Subsequently, appellant decided to walk away prior to the pat-down but began to run after being grabbed by one of the officers. The officers then gave chase, stopped him, and discovered a weapon on him, which ultimately led to appellant’s arrest. Although I am troubled by this factual scenario, the majority’s interpretation of Brower v. Cnty. of Inyo, 489 U.S. 593, 109 S.Ct. 1378, 103 L.Ed.2d 628 (1989), and California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991), suggesting that a seizure is not effectuated until the individual yields to police power, is not unreasonable. Thus, I concur with my colleagues that appellant was not seized when the officer initially grabbed his arm, but rather he was seized only when he fully yielded to police authority. See Hodari D., supra, 499 U.S. at 625, 111 S.Ct. 1547.
Concurring with the majority’s seizure argument, I focus my attention on whether the officers here had reasonable, articula-ble suspicion that appellant was engaged in criminal activity necessary to justify the seizure. The majority’s strict interpreta*871tion of Illinois v. Wardlow, 528 U.S. 119, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000), is somewhat troubling to me and I write separately to address my concerns.
In Wardlow, the Supreme Court concluded that the police officers had reasonable, articulable suspicion that the defendant was engaged in criminal activity because of his unprovoked flight, in an area known for heavy narcotics trafficking, immediately upon noticing the oncoming police officers. See Wardlow, supra, 528 U.S. at 124, 120 S.Ct. 673. The Court stated, in justifying the defendant’s seizure, “[t]he officer[s] must be able to articulate more than an inchoate and un-particularized suspicion or ‘hunch’ of criminal activity.” Id. at 123-24, 120 S.Ct. 673 (quoting Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)) (internal quotation marks omitted). Thus, in Wardlow, the Court determined that the officers had sufficient reasonable, articulable suspicion to justify the defendant’s seizure based on the facts that the officers were actively canvassing an area of Chicago known for drug-dealing and the defendant was holding an “opaque bag” when he fled — unprovoked — after noticing the oncoming officers. Id. at 122-25, 120 S.Ct. 673.
We have since adopted Wardlow and its dual factors — unprovoked flight and “high crime area” — into our ease law, as a means of establishing reasonable, articulable suspicion to justify the lawful seizure of some suspects. See generally Howard v. United States, 929 A.2d 839, 845-46 (D.C.2007) (concluding that the defendant’s actions of flagging down cars in a high-drug area and quickly walking away from an officer constituted reasonable, articulable suspicion); Wilson v. United States, 802 A.2d 367, 371 (D.C.2002) (concluding that the defendant’s actions in evading police officers in a high crime area were sufficient for an officer to have reasonable, articulable suspicion). I write separately to express my concern that the Wardlow dual factors should not be applied so formulaically that they become a substitute for requiring police officers to have particularized suspicion of an individual’s suspected criminal activity prior to a lawful seizure. See Singleton v. United States, 998 A.2d 295, 300-01 (D.C.2010) (“[T]o be ‘reasonable’ the suspicion must be based on facts that would have led another officer to have a similar suspicion. Moreover, to be ‘articulable,’ there must be specific evidence — not merely conclusions — that led the officer to suspect criminal activity in a particular circumstance.” (emphasis added)). I caution against the application of Wardlow to establish the formula that flight plus an alleged high crime area is equivalent to reasonable, ar-ticulable suspicion that a specific individual engaged in criminal activity. Instead, I think the Fourth Amendment necessitates a more exacting legal standard, requiring particularized findings.
Given our case law adopting Wardlow, in the present case I accept, with some unease, that the officers here had reasonable, articulable suspicion to justify appellant’s seizure. The majority opinion upholds the trial court’s findings that the officers had reasonable, articulable suspicion, based primarily on appellant’s unprovoked flight in a so-called high crime area.1 *872Although the majority opinion notes that the fact that the seizure occurred late at night supports the conclusion that the officers had reasonable, articulable suspicion, this is a general factor that does not specifically implicate appellant in any wrongdoing, nor does it indicate how appellant’s own actions were suspicious to the officers. The remaining factors that the majority relies upon in supporting reasonable, artic-ulable suspicion are that appellant knew that the officers were investigating recent robberies and that they were concerned about whether he was armed, and that, “in the midst of this encounter with the police, appellant took off running.” While appellant’s behavior could suggest that appellant withdrew his consent to the pat-down, I agree that it also seems likely that his behavior suggested to the officers that appellant possessed a weapon.
As Justice Stevens emphasized in Ward-low, “[ajmong some citizens, particularly minorities and those residing in high crime areas, there is also the possibility that the fleeing person is entirely innocent, but, with or without justification, believes that contact with the police can itself be dangerous, apart from any criminal activity associated with the officer’s sudden presence.” Wardlow, supra, 528 U.S. at 132, 120 S.Ct. 673 (Stevens, J. concurring in part, dissenting in part). These concerns have particular resonance in the District of Columbia and other urban areas where an overly strict and formulaic application of Wardlow and its progeny could lead to unequal protection of citizens’ Fourth Amendment rights, depending upon where a person lives or frequents, and the justification of seizures that are unsupported by any actual, particularized suspicions of wrongdoings by that person. A more nuanced interpretation of Wardlow necessitates not only a finding of the Wardlow dual factors of flight and a high crime area but also specific and articulable facts that a particular individual is suspected of being involved in criminal activity. See United States v. Bennett, 514 A.2d 414, 415-16 (D.C.1986) (requiring the government to present a “particularized and objective basis for suspecting [a defendant] of criminal activity”).2 Here, I concur because the majority opinion addressed not only the two dual factors of unprovoked flight and high crime area, but also considered the additional factors that appellant was aware that the officers were investigating robberies, and that they wanted to know if appellant had weapons on him and that he fled in the midst of his encounter with the police. Had appellant simply walked away when the officers first approached him, without demonstrating other suspicious conduct, that scenario might compel rever*873sal.3 Accordingly, I would simply stress that the totality of these factors, and not merely the evidence of flight in a high crime area, form the basis of our affir-mance of the trial court’s finding that when the officers seized appellant, they had reasonable, articulable suspicion that appellant was unlawfully armed.

. Because of our deferential standard of review regarding the trial court’s factual findings, I am constrained to defer to the trial court’s finding that appellant's flight was unprovoked. See Joseph v. United States, 926 A.2d 1156, 1160 (D.C.2007) ("We must defer to the [trial] courts findings of evidentiary fact and view those facts and the reasonable inferences therefrom in the light most favorable to sustaining the ruling below.”). Furthermore, the record is not entirely clear what factors led to the trial court's finding *872that this was a high crime neighborhood, other than the government’s proffer. See Andrew G. Ferguson & Damien Bernache, The "High-Crime Area” Question: Requiring Verifiable and Quantifiable Evidence for Fourth Amendment Reasonable Suspicion Analysis, 57 Am. U.L.Rev. 1587, 1619-20 (2008) (arguing that the use of the term "high-crime area” is not well-defined and may be over-inclusive.)


. For example, in Bennett, supra, a case decided before Wardlow, the court concluded that there was reasonable, articulable suspicion justifying defendant's seizure based on the government proffer that: (1) the defendant was fleeing in a high narcotics area where the officers had been specifically detailed to intercept the trafficking of PCP; (2) the officers saw four men standing in an alley and saw one of them accepting money from another; (3) the officers saw the defendant stick his hand into his waistband; (4) the officers knew that drug traffickers often worked in pairs; (5) before the officers exited their vehicles, the suspects began to run; (6) the suspects ran in opposite directions, a known tactic for criminals working in pairs; and (7) the officers noticed that the defendant kept his hand within his waistband while he was running. 514 A.2d at 415-16.


. I am also troubled by the fact that the appellant’s arguable attempt to exercise his right to withdraw consent to the pat-down became a "factor” relied upon in establishing that the officers had reasonable, articulable suspicion that appellant committed a crime.